Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on July 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 13, 2021 is fully withdrawn.  Claims 17-20, directed to processes using the material of Claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
	Applicant’s claim amendments and remarks filed January 3, 2022 have been fully considered and are persuasive in overcoming all §102 and §103 rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  The closest prior art is Harakawa (JPH10316893) which teaches powder coating compositions comprising hydroxyl terminated polyester, polycarbodiimide crosslinker and organometallic catalyst and also include a blocked isocyanate crosslinker which must deblock around 180 oC based on the examples.  The exemplified amount of blocked isocyanate is ~7.4 to 8.7 wt% of the composition which is in far excess of what Applicant considers to be substantially free. (See ¶[0015] of the as-filed specification)  Harakawa does not teach or suggest a general amount of blocked polyisocyanate to be used in the compositions.  It is unclear if addition of a blocked isocyanate with a deblocking temperature above 200 oC would be possible without compromising the principle of Harakawa.  Additionally, it is entirely unclear if the blocked isocyanate of Harakawa is capable of being removed and, therefore, doing so would require hindsight.  Considering the above and the lack of disclosure of the general amount of blocked isocyanate to be used in practicing Harakawa, arriving at the claimed composition using Harakawa alone or with other prior art would require hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766